Citation Nr: 0619520	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from a sternal infection incurred 
after coronary artery bypass graft (CABG) surgery was 
performed in a VA hospital in May 2001.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1942 to August 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that denied entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in December 2002, the amended statute 
must be applied.  Id.


FINDINGS OF FACT

1.  The appellant underwent coronary artery bypass graft 
(CABG) surgery at a VA hospital in May 2001.

2.  In June 2001, the appellant developed fever, leukocytosis 
and drainage from the sternal wound; CT scan revealed non-
union of the lower sternotomy with localized fluid 
collection.

3.  In June 2001, the appellant underwent surgery with 
removal of the left sternum, the removal of wires, and the 
debridement of the right sternum with pectoral flaps.

4.  Any additional disability the appellant has following 
hospitalization and treatment at VA facilities in May and 
June of 2001 did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA, nor as the result of 
an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a sternal infection 
as a result of VA treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp.2005); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his 38 U.S.C.A. § 1151 claim by correspondence 
dated in February 2003, November 2003, and April 2004.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, and in the June 2004 Statement of the Case 
(SOC), the RO informed the appellant about what was needed to 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained the pertinent VA and 
private medical records.  The appellant was afforded a 
personal hearing at the RO.  The RO obtained a medical 
opinion.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because entitlement 
to benefits under 38 U.S.C.A. § 1151 is denied in the 
decision below, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection under 38 U.S.C.A. § 1151 are not relevant.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for the establishment of entitlement to 
benefits under 38 U.S.C.A. § 1151, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that he has experienced loss of muscle 
strength, arthritis in the arm and neck, seizures, dizziness, 
fainting spells, pain and shortness of breath that are all 
residuals of the sternal infection he experienced following 
his May 2001 CABG surgery in a VA hospital.  He testified at 
his April 2004 personal hearing conducted at the RO that the 
surgical incision did not heal and that he had to undergo 
surgical repair of the incision.  The appellant said that 
this operation did something to his voice and that he could 
not sing anymore.  He also stated that he had had fluid 
removed from his chest on four occasions after the surgery 
and that he was sure that this was related to the surgery.  
The appellant said that his chest hurt all of the time, that 
just shaving hurt his neck, arms and chest and that he was 
unable to mow his lawn without passing out.  He testified 
that none of his doctors could pinpoint the cause of his 
problems.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  In this case, the medical evidence of record 
indicates that the appellant complained of symptoms such as 
shortness of breath and dizziness prior to the CABG surgery.  
In addition, other symptoms that the appellant relates to the 
CABG surgery are shown to be related to other diagnoses, for 
example, his right shoulder pain is due to rotator cuff 
tendonitis.  Furthermore, for other claimed conditions, such 
as the pleural effusion, there is no demonstrated etiologic 
connection to VA medical or surgical treatment.

Review of the claims file reveals that the appellant is 
service-connected for a psychogenic reaction disability.  In 
August 1945, this disability was manifested by complaints of 
weakness, nervousness and dizziness.  

Review of the medical record reveals a March 1999 VA clinic 
note in which the appellant complained of occasional dizzy 
spells.  In April 2000, the appellant was examined by a 
private pulmonologist for complaints of shortness of breath, 
an early morning cough and some right parasternal chest pain.  
Pulmonary function studies revealed a minimal obstructive 
ventilary abnormality.  The pulmonologist rendered a 
diagnosis of asbestosis.  In February 2001, the appellant 
sought medical treatment from a private doctor for complaints 
of intermittent dizziness for one month and a possible 
syncopal episode.  

The appellant underwent CABG surgery at a VA hospital in May 
2001.  In June 2001, the appellant developed fever, 
leukocytosis and drainage from the sternal wound; a CT scan 
revealed non-union of the lower sternotomy with localized 
fluid collection.  Later that month, the appellant underwent 
VA surgical procedures that included the removal of the left 
sternum, the removal of wires, the debridement of the right 
sternum and the creation of pectoral flaps.

The appellant subsequently saw his private primary care 
doctor in October 2001.  He reported that he had no chest 
pain.  Review of systems revealed no shortness of breath or 
chest pain.  On physical examination, the appellant's lungs 
were clear.  In April 2003, the appellant was referred to a 
private specialist for treatment of a spontaneous left 
pleural effusion.  The appellant reported that he continued 
to have some tightness and discomfort in the anterior part of 
his sternum as well as some shortness of breath with activity 
and episodes of coughing.  Cytology testing of the pleural 
fluid resulted in a diagnosis of benign reactive fluid.  The 
private pulmonologist stated that the etiology of the 
appellant's pleural effusion was unclear as it had occurred 
at a time that was relatively remote from his cardiac 
operation.  

In March 2002, the appellant sought private treatment for 
complaints of right shoulder pain and left hand weakness.  
After examining the appellant, the private doctor rendered 
clinical impressions of right rotator cuff tendonitis and 
weakness of the left hand in an ulnar distribution.

A February 2003 VA cardiology clinic note indicates that the 
appellant was concerned about his inability to do all the 
things that he used to do.  The doctor noted that he tried at 
length and in detail to explain to the appellant that these 
complaints were related to such factors as his age, his 
diabetes, his chronic obstructive pulmonary disorder (COPD), 
his coronary artery disease (CAD) and his obesity.  The 
doctor stated that the appellant was probably having some 
angina pectoris.  The cardiologist also stated that the 
appellant related everything that was happening to him to his 
CABG and that this was not the case.

The appellant was again seen by his private primary care 
physician in October 2003; he complained of a chronic left 
pleural effusion.  He was not short of breath.  Review of 
systems revealed that the appellant had no fatigue, no sore 
throat, no cough, no chest pain, no orthopnea, no joint or 
back pain and no edema.  On physical examination, there were 
no obvious deformities and the lungs were clear to 
auscultation.  A CT scan revealed a large left pleural 
effusion and a sizable sternal defect.  

In January 2004, the appellant was again seen by the private 
pulmonologist; the doctor stated that, thus far, no etiology 
for the pleural effusion could be determined.  The specialist 
noted that the appellant had mild shortness of breath with 
exertion, but this was not clearly reproducible.  In March 
2004, the appellant denied any recent shortness of breath of 
significance; he stated that he did have occasional anterior 
chest pain.  The pulmonologist found no significant shortness 
of breath on physical examination.  The appellant's lungs 
were relatively clear bilaterally and a chest x-ray revealed 
no significant re-accumulation of fluid.  

The evidence of record includes a VA medical opinion dated in 
April 2004.  The VA doctor reviewed the appellant's claims 
file, and, in particular, he reviewed the appellant's medical 
records prior to, during and subsequent to the CABG surgery.  
The reviewer stated that there was no evidence to support the 
claim that there was negligence or neglect on the part of VA 
physicians prior to surgery, during surgery or after surgery 
that would have caused the complications involving the 
anterior chest wall.  The reviewer further stated that such 
complications of surgery are possible and that they are not 
indicative of poor care or negligence.  He noted that this is 
especially true in diabetics such as the appellant and that 
Staphylococcus bacteria (the suspected infectious agent) are 
present on normal skin and can unfortunately infect surgical 
wounds.  The reviewer stated that such infection is a known 
complication of any surgery.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  In this case, the 
appellant's claim was filed after October 1, 1997, in 
December 2002, and thus, the claim must be adjudicated under 
only the current version of 38 U.S.C.A. § 1151, which 
provides that a showing of fault on the part of VA is 
required.

As amended, 38 U.S.C.A. § 1151 (West 2002) provides that 
compensation under chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The appellant contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for complications arising from his 
May 2001 CABG surgery at a VA facility.  Initially, the Board 
notes that the appellant has presented his own statements 
regarding the development of the claimed conditions being 
etiologically related to the May 2001 CABG surgery and/or VA 
follow-up treatment.  However, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding diagnosis or the 
relationship between any provision of healthcare and the 
development of any claimed condition.  The written statements 
and testimony of the appellant and the statements of his 
representative to the effect that any of the appellant's 
claimed pathology is causally connected to treatment he 
received at any VA facility in May and June of 2001 are not 
probative as there is no evidence in the record that the 
appellant or his representative has any medical knowledge or 
expertise to render such opinions.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history, but they do not constitute competent medical 
evidence for the purposes of showing diagnosis or the 
existence of a nexus between claimed conditions and his VA 
medical/surgical treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In regard to the appellant's current residuals from the VA 
clinical and surgical procedures, including the May 2001 CABG 
surgery and the June 2001 sternal surgery, surgery -even when 
done under the usual circumstances- involves some degree of 
calculated risk.  It appears that despite the exercise of 
appropriate precautions and professional skill, the appellant 
experienced chest pain and a sternal defect post-operatively.  
The fact that the appellant experienced a post-operative 
sternal defect or chest pain does not, however, establish 
that there was carelessness, accident, lack of proper skill 
or error of judgment.  Not one of the clinical or surgical 
procedures has been shown to have been performed other than 
in accordance with approved clinical practices and the 
symptoms experienced by the appellant are not shown to be 
other than within the known risks of approved medical care 
properly administered.  This was the uncontradicted 
conclusion of the VA examiner.  Additionally, the appellant's 
age, obesity and diabetes were risk factors for the 
development of infection.  There is no medical opinion 
evidence supporting the appellant's contention that the post-
operative sternal infection or any related residual resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.

The Board finds that the competent medical evidence of record 
does not establish that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there was no event not reasonably foreseeable that resulted 
in additional disability.  The VA reviewer specifically noted 
that postoperative infection was a known complication.  It is 
the decision of the Board that the appellant is not shown to 
have additional disability that was incurred as the result of 
hospitalization or treatment within the purview of the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability claimed as a result of surgical or 
medical treatment rendered by VA in May or June of 2001 is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


